FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARGARET A. HOFFMAN, an                  
individual, for herself and on
behalf of all others similarly
situated; DANIEL LOPEZ,
                           Plaintiffs,
                 and
MIAN ALAM; GREAN RASHOD
ANDERSON; PETER BAKER; ROBERT
BOLDS; WILLIE BRACKENS; SANDRA
BRATTON; ROBERT BRIGGS; MICHAEL
BROWN; DANIEL BUERMAN; MARK
BURNS; JEANNE BYRON; WILSON
CAYLAN; JESUS CHACON; DOMINIC
CLESCERI; ALEJANDRO COBIAN;                    No. 06-56380
SAMUEL CONSTON; DAVID CORDE;                    D.C. No.
ALFREDO FERNANDEZ; CHRISTINE                 CV-03-01006-VAP
FLEMING; RUDY FLORES; JOSEPH
GHATTAS; ADRIAN GRIFFIN; TIANNA
HALE; MELISSA HALSELL; RALPH
HARRIS; MICHAEL HAWKINS TREVOR
JACOBS; LEON JOHNSON; ROBERT
KIMES; TONIE KING DENNIS
KJELDGAARD; JEMAL LILLY; ANDY
MACGUIRE; FLOYD MASKER; JOSEPH
MELERO; HERBERT MILLER; TYRONE
MORRIS; CLARK MOSES; VERONIKA
MULIPOLA; NEIL NELSON; ISIDRO
OLIVARES; JESUS ORTIZ; PHILLIP
OWINGS; TIMOTHY OWINGS; PAUL
REICHERT; TOMMY REQUEJO;
                                         

                             12305
12306 ALAM v. CONSTRUCTION PROTECTIVE SERVICES, INC.



JOSEPHINE REYNOSO; ERIC SANCHEZ;         
CHRISTOPHER SMITH; BETTY
TAYLOR; FLOYD THOMAS; SCOTT
TUDEHOPE; ANTELMO VILLANUEVA;
JUAN VILLEGAS; MICHAEL VINTA;
EMMANUEL VORGEAS; LARRY
WALLS; ALEXANDER WARREN;
DENNIS WEINTZ; JEREMY WILLIAMS;
WALTER WILLIAMS, Sr.,
individually and on behalf of all
                                         
others similarly situated,
                          Appellants,
                 v.
CONSTRUCTION PROTECTIVE
SERVICES, INC., a California
corporation,
                Defendant-Appellee.
                                         

MARGARET A. HOFFMAN, an                  
individual, for herself and on
behalf of all others similarly
situated,
                            Plaintiff,
                 and                           No. 06-56381
DANIEL LOPEZ,                                   D.C. No.
                 Plaintiff-Appellant,        CV-03-01006-VAP
                  v.
CONSTRUCTION PROTECTIVE
SERVICES, INC., a California
corporation,
                Defendant-Appellee.
                                         
        ALAM v. CONSTRUCTION PROTECTIVE SERVICES, INC.    12307



MARGARET A. HOFFMAN, an                  
individual, for herself and on
behalf of all others similarly
situated,
                 Plaintiff-Appellant,
                 and                           No. 06-56382
DANIEL LOPEZ,                                   D.C. No.
                            Plaintiff,       CV-03-01006-VAP
                  v.
CONSTRUCTION PROTECTIVE
SERVICES, INC., a California
corporation,
                Defendant-Appellee.
                                         

MARGARET A. HOFFMAN, an                  
individual, for herself and on
behalf of all others similarly
situated, DANIEL LOPEZ,                        No. 07-55135
               Plaintiffs-Appellants,
                 v.                             D.C. No.
                                             CV-03-01006-VAP
CONSTRUCTION PROTECTIVE                         OPINION
SERVICES, INC., a California
corporation,
                Defendant-Appellee.
                                         
        Appeal from the United States District Court
            for the Central District of California
        Virginia A. Phillips, District Judge, Presiding

                    Argued and Submitted
             July 16, 2008—Pasadena, California
12308 ALAM v. CONSTRUCTION PROTECTIVE SERVICES, INC.
                 Filed Setpember 4, 2008

  Before: Barry G. Silverman, Johnnie B. Rawlinson, and
           Milan D. Smith, Jr., Circuit Judges.

               Opinion by Judge Rawlinson
12310 ALAM v. CONSTRUCTION PROTECTIVE SERVICES, INC.


                        COUNSEL

Gregory G. Petersen (briefed and argued) and Susan M. Wil-
son (briefed), Jackson, Demarco, Tidus & Peckenpaugh,
Irvine, California, for the appellants.
        ALAM v. CONSTRUCTION PROTECTIVE SERVICES, INC.     12311
Jim D. Newman, Knee, Ross & Silverman LLP, Los Angeles,
California, for the appellee.


                          OPINION

RAWLINSON, Circuit Judge:

   In this opinion, we resolve whether the district court erred
in precluding the admission of evidence regarding damages as
a sanction under Federal Rule of Civil Procedure (Rule) 37
for failure to disclose damage calculations under Rule 26(a).
We conclude that the district court did not abuse its discretion
and affirm on this issue. The remaining issues in this case are
resolved in a contemporaneously filed memorandum disposi-
tion.

                               I.

                       BACKGROUND

   Appellants Margaret Hoffman and Daniel Lopez were the
lead plaintiffs in an action brought against Appellee Construc-
tion Protective Services, Inc. (CPS), alleging a violation of the
Fair Labor Standards Act (FLSA), and various provisions of
the California Labor Code. An opt-in class was created under
provisions of the FLSA, resulting in the Opt-In Plaintiffs join-
ing the lawsuit.

   Although the parties proceeded with conducting discovery,
at no time prior to trial did Hoffman and Lopez disclose dam-
age calculations either for each individual Opt-In Plaintiff
other than themselves or for the group as a whole. Prior to
trial, CPS filed a motion in limine to exclude evidence not
produced pursuant to Rule 26.

  At the pre-trial conference, the court was expecting to pro-
ceed to trial on the claims of approximately sixty-six plain-
12312 ALAM v. CONSTRUCTION PROTECTIVE SERVICES, INC.
tiffs, including the Opt-In Plaintiffs. The number of plaintiffs
concerned the court, a concern that grew as the court began
to realize that Hoffman and Lopez’s counsel did not have a
solid understanding of his clients’ damages.

   Based on the confusion over damages and the court’s con-
cerns, the court decided to take the motion in limine to
exclude evidence under submission. The court was then pre-
sented with an oral motion to sever Hoffman’s and Lopez’s
claims from those of the Opt-In Plaintiffs and allow the trial
to proceed as scheduled on the severed claims. The court con-
tinued the pre-trial conference to allow the parties to deter-
mine whether the case could be tried as scheduled.

   Three days later, the court reconvened the pre-trial confer-
ence. The court began by noting its decision to exclude from
trial all evidence of damages not relating to Hoffman and
Lopez. The court then determined that it would be appropriate
to sever Hoffman’s and Lopez’s claims from those of the Opt-
In Plaintiffs due to potential factual differences relating to the
claims brought under California law.

   The court issued a written ruling on February 21, 2006. Its
conclusions were consistent with the rulings made at the pre-
trial conference, including the exclusion of damages evidence.
The court made no mention of the severance or its potential
effect on the upcoming trial. Trial began the same day, with
the jury ultimately returning partial verdicts in favor of Hoff-
man and Lopez.

  Hoffman, Lopez and the Opt-In Plaintiffs (collectively,
Plaintiffs) appeal the exclusion of damages evidence and the
award of attorney’s fees.

                               II.

                 STANDARDS OF REVIEW

  Evidentiary rulings are reviewed for an abuse of discretion.
Engquist v. Oregon Dept. Of Agric., 478 F.3d 985, 1008 (9th
        ALAM v. CONSTRUCTION PROTECTIVE SERVICES, INC.       12313
Cir. 2007). Additionally, “we give particularly wide latitude
to the district court’s discretion to issue sanctions under Rule
37(c)(1).” Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259
F.3d 1101, 1106 (9th Cir. 2001) (citation omitted).

                                III.

                         DISCUSSION

                        A.    Jurisdiction

   We note at the outset that we have jurisdiction over this
appeal. Prior to oral argument, our jurisdiction was not clear.
See McSherry v. Long Beach, 423 F.3d 1015, 1022 (9th Cir.
2005), as amended (citations omitted) (“[P]reliminary eviden-
tiary rulings are not final decisions reviewable under 28
U.S.C. § 1291.”). However, at oral argument, counsel for
Appellants provided this court with a minute order from the
district court closing the case effective September 1, 2006.
Further, both parties stipulated to the finality of the case.
Accordingly, we possess jurisdiction over the evidentiary rul-
ing as a final order of the district court. See 28 U.S.C. § 1291;
see also Nat’l Distribution Agency v. Nationwide Mut. Ins.
Co., 117 F.3d 432, 434 (9th Cir. 1997) (providing that an
order is final if the district court intended no further action
and the parties did not object to taking an appeal).

                        B.   Due Process

   [1] Plaintiffs argue that the district court’s failure to enforce
Local Rule 37-1 violated their due process rights by denying
them a meaningful opportunity to respond to CPS’s motion in
limine. However, Plaintiffs were provided with a copy of the
motion as well as an opportunity, which was taken, to file a
brief in opposition and argue the motion before the district
court. The basic requirements of due process were satisfied.
See generally, Schneider v. San Diego, 28 F.3d 89, 92 (9th
Cir. 1994), as amended (stating that due process requires “no-
12314 ALAM v. CONSTRUCTION PROTECTIVE SERVICES, INC.
tice and an opportunity to be heard at a meaningful time and
in a meaningful manner”) (citation and internal quotation
marks omitted).

   [2] No pre-motion meeting was required in this instance.
Local Rule 37-1 provides: “Prior to the filing of any motion
relating to discovery pursuant to F.R.Civ.P. 26-37, counsel for
the parties shall confer in a good faith effort to eliminate the
necessity for hearing the motion or to eliminate as many of
the disputes as possible.” To the extent that Local Rule 37-1
applies, it must “be consistent with—but not duplicate—
federal statutes and rules.” Fed. R. Civ. P. 83(a)(1).

   [3] Rule 37(c)(1) provides that a party failing to provide
information required by Rule 26(a) or (e) “is not allowed to
use that information . . . to supply evidence on a motion, at
a hearing, or at a trial, unless the failure was substantially jus-
tified or is harmless.” As such, CPS’s motion in limine was
not a motion “relating to discovery pursuant to [Rules] 26-
37.” Local Rule 37-1. Rather, it was a motion relating to sanc-
tions pursuant to Rule 37. Any local rule requiring a confer-
ence prior to the court’s imposition of sanctions under Rule
37(c) would be inconsistent with Rule 37(c) and, therefore,
unenforceable.

C    Granting of Motion In Limine To Exclude Evidence of
                  Undisclosed Damages

   [4] Rule 26(a)(1)(A)(iii) requires the disclosure of “a com-
putation of each category of damages claimed by the disclos-
ing party.” Rule 26(e)(1)(A) requires disclosing parties to
supplement their prior disclosures “in a timely manner” when
the prior response is “incomplete or incorrect.” “Rule 37(c)(1)
gives teeth to these requirements by forbidding the use at trial
of any information required to be disclosed by Rule 26(a) that
is not properly disclosed.” Yeti, 259 F.3d at 1106 (footnote
reference omitted).
        ALAM v. CONSTRUCTION PROTECTIVE SERVICES, INC.      12315
   [5] Under Rule 37, exclusion of evidence not disclosed is
appropriate unless the failure to disclose was substantially jus-
tified or harmless. Id. at 1106. Plaintiffs assert that they were
substantially justified in failing to disclose damage computa-
tions for each opt-in plaintiff because the law is unsettled as
to the obligation to disclose such information on an individual
basis in FLSA opt-in class of actions. Although the district
court accepted Plaintiffs’ argument that the right to individu-
alized discovery in this context remains unsettled, compare
Adkins v. Mid-American Growers, Inc., 143 F.R.D. 171, 174
(N.D. Ill. 1992) (precluding individual discovery in FLSA
case as inappropriate under the circumstances) with Krueger
v. N.Y. Tel. Co., 163 F.R.D. 446, 451 (S.D.N.Y. 1995) (per-
mitting individualized discovery relating to damages in opt-in
class action), their argument ignores the fact that each individ-
ual opt-in plaintiff was also proceeding on multiple state law
causes of action that were not included in the class action. As
to those causes of action, Plaintiffs have cited no case, and
there appears to be none, to support the argument that disclo-
sure on an individual basis was not required. Cf. Fed. R. Civ.
P. 26(a)(1)(A)(iii) (requiring disclosure by each party of “a
computation of each category of damages claimed”). Disclo-
sure of damage calculations was mandated under Rule 26(a)
and the Opt-In Plaintiffs’ failure to disclose was not substan-
tially justified.

   [6] Plaintiffs argue in the alternative that any failure to dis-
close was harmless because of the district court’s decision to
sever the claims of the Opt-In Plaintiffs. We disagree. Later
disclosure of damages would have most likely required the
court to create a new briefing schedule and perhaps re-open
discovery, rather than simply set a trial date. Such modifica-
tions to the court’s and the parties’ schedules supports a find-
ing that the failure to disclose was not harmless. See Wong v.
Regents of the Univ. of Cal., 410 F.3d 1052, 1062 (9th Cir.
2005), as amended. It was eminently reasonable for the court
to require full disclosure of damages for the entire case.
12316 ALAM v. CONSTRUCTION PROTECTIVE SERVICES, INC.
   [7] Finally, we reject the notion that the district court was
required to make a finding of willfulness or bad faith to
exclude the damages evidence. To the contrary, the portion of
Rule 37 relied on by the district court has been described as
“a self-executing, automatic sanction to provide a strong
inducement for disclosure of material.” Yeti, 259 F.3d at 1106
(citation, alterations and internal quotation marks omitted).
The implementation of the sanction is appropriate “even when
a litigant’s entire cause of action . . . [will be] precluded.” Id.
(citation omitted). Because the district court acted within its
discretion when it precluded presentation of undisclosed evi-
dence of damages, we affirm the ruling of the district court.

  Affirmed.